Citation Nr: 1119096	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an adjustment disorder for the period from October 3, 2005, to May 1, 2008. 

2.  Entitlement to an initial evaluation in excess of 50 percent for an adjustment disorder on or after May 1, 2008. 

3.  Entitlement to an increased evaluation for spastic colon and gastritis, currently assigned a 30 percent disability evaluation.  

4.  Entitlement to service connection for a cardiovascular disorder (claimed as Grade II systolic murmur and tachycardia). 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980 with additional service in the United State Air Force Reserve from 1981 to 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for adjustment disorder (claimed as depression) and assigned a 10 percent disability evaluation effective from October 3, 2005.  The September 2006 rating decision also denied entitlement to an increased evaluation for a spastic colon and gastritis and to hypertension, a cardiovascular disorder, and right ear hearing loss.

In his October 2006 notice of disagreement, the Veteran specifically noted that he was not appealing the portion of the September 2006 rating decision pertaining to his spastic colon and gastritis.  Nevertheless, the RO issued a statement of the case (SOC) in May 2007 confirming the assigned rating, and in a June 2007 substantive appeal, the Veteran indicated a desire to appeal all issues listed in the SOC.  

Appellate review is generally initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case is furnished. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  The Veteran's indication in the June 2007 substantive appeal that he wished to appeal the issue would ordinarily be construed as an NOD that would prompt the Board to remand that claim for the RO to issue an SOC and provide a reasonable amount of time for the appellant to submit a substantive appeal. See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because an SOC was already issued, which notified the appellant of the regulations pertaining to the issue and explained the reason for the denial of entitlement to an increased evaluation for a spastic colon and gastritis, to remand the claim to have an supplemental statement of the case (SSOC) issued would be superfluous. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is unnecessary even where there is error on the part of VA, where such error was not ultimately prejudicial to the veteran's claim).  Therefore, the Board concludes that its jurisdiction extends to consideration of the issue of entitlement to an increased evaluation for spastic colon and gastritis and that the appellant will not be prejudiced by considering the issue on appeal. See Rowell v. Principi, 4 Vet. App. at 17 (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by a timely notice of disagreement); Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, where Board proceeded to review claims on appeal where no substantive appeal was filed, Board implicitly waived the filing requirement of the substantive appeal as to those claims); Percy v. Shinseki, 23 Vet. App. 37 (2009); Marsh v. West, 11 Vet. App. 468, 470-72 (1998) (Board has an obligation to assess its own jurisdiction on appealed claims).  

In his June 2007 substantive appeal, the Veteran requested a hearing before the Board by means of video conferencing equipment.  However, he later withdrew the request in writing in March 2011.  The Veteran also revoked his previous power of attorney for representation.  

In January 2009, the RO increased the evaluation for the Veteran's adjustment disorder to 30 percent effective from October 3, 2005, and to 50 percent effective from May 1, 2008.   However, the Board notes that the Veteran has not been granted the maximum evaluation for that disability.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The issues of entitlement to service connection for a cardiovascular disorder, hypertension, and right ear hearing loss will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  From October 3, 2005, to May 1, 2008, the Veteran's adjustment disorder was not productive of occupational and social impairment with reduced reliability and productivity. 

2.  On or after May 1, 2008, the Veteran's adjustment disorder has not been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran's spastic colon is manifested by daily abdominal pain followed by multiple episodes of diarrhea and rare episodes of constipation.  

4.  The Veteran is currently assigned the maximum schedular evaluation available for irritable colon syndrome.

5.  The Veteran experiences chronic gastritis that is treated with over-the-counter medication.  

6.  The Veteran has been diagnosed with a small sliding hiatal hernia, but there are no indications of malnourishment, anemia, upper or lower tract bleeding or lesions, or current symptoms of reflux.  

7.  The Veteran's hemorrhoids are irritated, but are not large, thrombosed, or bleeding.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for adjustment disorder for the period from October 3, 2005, to May 1, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9440 (2010).

2.  The criteria for an initial evaluation in excess of 50 percent for adjustment disorder on or after May 1, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.130, Diagnostic Code 9440 (2010).

3.  The criteria for an evaluation in excess of 30 percent for a spastic colon have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.114, Diagnostic Codes 7203-7205, 7304-7306, 7308-7310, 7319 7325, 7327, 7336, 7346 (2010).

4.  The criteria for a separate 10 percent evaluation, but not greater, for gastritis have been met.  § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1- 4.14, 4.114, Diagnostic Code 7307(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, with respect to his adjustment disorder, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his adjustment disorder.

With respect to the issue of entitlement to n increased evaluation for a spastic colon and gastritis, the RO did provide the appellant with notice in April 2006, prior to the initial decision on the claim in September 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The April 2006, letter notified the Veteran that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  Specifically, he was informed in the letters of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The April 2006 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the April 2006 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the April 2006 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  That letter also stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any outstanding records that are relevant to the claims being decided herein, and as previously noted, he has withdrawn his request for a hearing before the Board.

In addition, the Veteran was afforded VA examinations in May 2006 and May 2008 in connection with his claims for an increased evaluation for adjustment disorder and for a spastic colon and gastritis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing them with a SOC and a SSOC, which informed him of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.


I.  Adjustment Disorder

The Veteran's adjustment disorder is currently assigned a 30 percent disability evaluation effective from October 3, 2005, and a 50 percent disability evaluation effective from May 1, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9440.  Under that diagnostic code, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). I t is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.

In applying the above criteria, the Board also notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service- connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition.

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores from 21 to 30 indicate behavior considerably influenced by delusions or hallucinations or serious impairment of communication or judgment or inability to function in almost all areas (stays in bed all day, no job, home, or friends).  Lower scores indicate very severe symptoms, including danger of hurting self or others, failure of minimum hygiene, and gross impairment in communications.  





A.  October 3, 2005, to May 1, 2008

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for an adjustment disorder for the period from October 3, 2005, to May 1, 2008.  The evidence does not show him to have had occupational and social impairment with reduced reliability and productivity. 

The May 2006 VA examiner reviewed the claims file and noted that there was only a sporadic mention of anxiety and depression in service related to domestic conflict and stress at work.  The Veteran acknowledged that his difficulties all but resolved once he was discharged and that there were no psychiatric symptoms from 1980 to 2003.  However, after coronary surgery in 1999, the Veteran reported frustration and depression over his physical limitations due to heart and bowel disease.  The psychologist noted that there was an element of somatic over-focus.   The Veteran reported no bouts of irritability and anger after using prescribed medication.  He experienced some sleep difficulties, but he related them to sleep apnea for which he used a continuous positive air pressure device.  The Veteran worked as a janitor and lived with his spouse, but did not engage in a social life outside the home.  The examiner noted that the Veteran spoke with a slow, deliberate approach that was somatically focused and preoccupied with his physical disorders.  His mood was of moderate depression, but without indicators of psychosis.  The Veteran was quiet and withdrawn with low-self esteem.  There were no thought process, communication, or memory defects.  The examiner diagnosed adjustment disorder with moderately severe mixed emotional features and psychological factors affecting the Veteran's physical condition with respect to mostly cardiac conditions, but also gastrointestinal conditions.  The examiner assigned a GAF score of 60 indicating moderate social and occupational impairment.  He concluded that the current disorders were not related to the symptoms in service, as they were associated with domestic and job-related factors that had resolved.  The examiner opined that the adjustment disorder, including displaced anxiety, was related to a long history of family issues.  However, he also concluded hat the mild depression was in part related to the Veteran's service-connected gastrointestinal disorders. 

In an April 2006 letter, the Veteran described his reaction to participation in the recovery of bodies from a commercial airliner crash in 1994 while mobilized in the United States Air Force Reserve.  The Veteran received an Air Force Achievement Medal for his performance of duty.   The Veteran noted that he subsequently experienced nightmares and insomnia related to that event and that he retired from the Reserve because of physical disabilities.  

In his October 2006 notice of disagreement, the Veteran noted that his adjustment disorder caused a marked decrease in his work performance as a janitor.  He stated that he was no longer able to perform work on ladders and indicated that he became nauseous and fatigued when operating machines.  He reported being tense and irritable with co-workers and did not want to seek counseling because of a perceived stigma associated with that form of care.   

Based on the foregoing, the available evidence does not indicate that the Veteran had circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or, impaired abstract thinking.  In fact, the March 2006 VA psychologist indicated that the Veteran had no thought process, communication, or memory defects.  Although the Veteran did not engage in a social life outside of home, he did maintain employment and a marital relationship during this time period.  He also attributed his sleep difficulties to his nonservice-connected sleep apnea.  Moreover, the May 2006 VA examiner only related the Veteran's mild depression to a service-connected disability.

The Board further observes that the Veteran was assigned a Global Assessment of Functioning (GAF) score of 60 during this time period.  As previously noted, a GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board finds that the schedular criteria for the next higher 50 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 30 percent for adjustment disorder for the period from October 3, 2005, to May 1, 2008.


B.  On or After May 1, 2008

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for an adjustment disorder for the period from October 3, 2005, to May 1, 2008.  The evidence does not show him to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The May 2008 VA examiner performed a mental status examination and commented that there was no relationship between the Veteran's current symptoms of depression and those symptoms noted in service that were associated with domestic conflict and stress from military duties.  The Veteran reported increased frustration and irritability regarding worsening gastrointestinal symptoms.  However, the examiner noted that there was little change in the disorder in the previous two years.  The Veteran had not received psychiatric or specialized gastrointestinal care and was only receiving treatment from a primary care physician.  The Veteran continued to work and to reside with his spouse, but he did not engage in social or recreational activities outside the home.  The examiner noted a clinical portrait of dependency, passivity, and a tendency to be worrisome with a focus on somatic complaints.  The Veteran was withdrawn with depression and had a blunted affect, but there were no signs of a psychosis.  Although the Veteran did not have insight into the connection between his psychological state and his physical reactions to it, there were no communications, thought process, or memory deficits, and judgment and insight of everyday affairs were intact.  The examiner continued the diagnoses of adjustment disorder and psychological factors related to physical conditions, including gastrointestinal disease, and also added a severe dependent personality disorder.  The examiner assigned a GAF score of 55 to 60 and concluded that the Veteran's distress was of mild to moderate intensity. 

In correspondence to the Board dated in March 2011, the Veteran noted that he had recently taken an early retirement because the stress and physical labor as a janitor precluded his continued functioning on the job.  However, the Veteran also noted that he was engaged in vocational rehabilitation to obtain a job that did not require physical labor.  

Based on the foregoing, the available evidence does not indicate that the Veteran has suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or, neglect of personal appearance and hygiene.  In fact, the May 2008 VA examiner commented that there were no signs of psychosis.  There were no communications, thought process, or memory deficits, and the Veteran's judgment and insight of everyday affairs were intact.  Although the Veteran did not engage in social or recreational activities outside of his home, he was able to work and to reside with his spouse.  Indeed, he has stated that he retired and was seeking employment that did not require physical labor, thereby indicating that he still had the mental capacity to work.

The Veteran's symptoms of a dependent personality were noted by the May 2008 VA examiner as being quite severe.  However, the Veteran has not been granted service connection for a personality disorder, and the examiner noted little overall change in the other features since the examination two years earlier.  The Board also places probative weight on the May 2008 VA examiner's observation that the Veteran has not received counseling or on-going individual or group mental health treatment.  Moreover, the examiner described the Veteran's distress as being only mild to moderate.

The Board further observes that the Veteran has been assigned a Global Assessment of Functioning (GAF) score between 55 and 60.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association in the rating schedule).

While the Board has considered the degree of functioning as evidenced by these reported scale scores, they are but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Accordingly, the Board finds that the schedular criteria for the next higher 70 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 50 percent adjustment disorder on or after May 1, 2008.

The Board notes that while the Veteran has indicated that he retired and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable since that time.  In fact, the Veteran has stated that he is seeking training for sedentary employment, which would reduce the stress he experiences from physical labor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


II.  Spastic Colon and Gastritis

The Veteran is currently assigned a 30 percent disability evaluation for a spastic colon and gastritis pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under that diagnostic code, a 30 percent disability evaluation is the maximum rating available for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Consequently, the Veteran is not entitled to an increased evaluation under Diagnostic Code 7319.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The medical evidence of record does reveal a history of symptoms, diagnoses, and treatment for several gastrointestinal disorders affecting the upper and lower tracts.  The disorders included gastritis, hiatal hernia, duodenitis, lower bowel disturbances, and hemorrhoids.  Although the disorders were combined in past ratings, the Board will evaluate each disorder under the appropriate diagnostic code to determine whether higher or separate ratings are warranted.  

Chronic enteritis and diverticulitis are rated as irritable colon syndrome.  
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7325, 7327.  As discussed above, the Veteran is already in receipt of the maximum schedular evaluation available for irritable colon syndrome.  As there is no diagnosis of ulcerative colitis, the criteria for such a disorder also do not apply.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2010). 

Hypertrophic gastritis identified by gastroscope warrants a 10 percent rating for chronic gastritis with small nodular lesions and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  As there is no evidence of an obstruction or spasm of the esophagus, ulcers, stomach stenosis, or gastrectomy, the associated diagnostic criteria do not apply.  38 C.F.R. § 4.114, Diagnostic Codes 7303-05, 7304-06, 7308-10 (2010).  

Hiatal hernia warrants a minimum 10 percent evaluation for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

Internal or external hemorrhoids warrant a noncompensable rating if they are mild and a 10 percent rating if they are large or thrombotic, irreducible, with excessive redundant tissue evidenced by frequent recurrences.  A 30 percent rating is warranted for persistent bleeding with anemia or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

The Veteran's service treatment records show that he was hospitalized and treated for chronic gastritis and duodenitis in June 1976 and July 1976.   He was also treated for constipation, diarrhea, and possible hemorrhoids.  During his February 1980 discharge examination, the Veteran reported having chronic indigestion and hemorrhoids.  The examining physician also noted the previous treatment, including medication for gastritis and a possible ulcer.

In June 1980, a VA physician examined the Veteran and reviewed the results of a series of gastrointestinal tests.  The physician noted that the esophagus, stomach, duodenal bulb, and small bowel loop were normal.  Gastroscopy, fluoroscopic, and radiographic barium enema studies showed no lower tract lesions.  The physician noted the Veteran's chronic intolerance to certain foods, indigestion, and abdominal tenderness and diagnosed him with chronic gastritis and a spastic colon.  

In October 1982, the Veteran underwent additional VA upper gastrointestinal testing that revealed a small, sliding, reducible hiatal hernia without significant gastroesophageal reflux.  The remainder of the upper gastrointestinal tract was normal.  In 1999, a private colonoscopy was unremarkable, except for internal hemorrhoids.  In November 2001, a private endoscopic examination was performed following an episode of melena.  The study showed a small hiatal hernia with esophageal erosions, antral gastritis, and duodenitis with no active bleeding.  

In February 2003, a VA physician noted the Veteran's report of daily abdominal clenching pain radiating to the mid-chest that was accompanied by nausea, weakness, trembling, and diarrhea.  The Veteran reported having episodes of dysphagia unrelated to particular foods as well as the sensation of food stuck in the esophagus.  He indicated that episodes of reflux interfered with his sleep.  However, he reported only rare episodes of constipation and no melena since 2001.  A computed tomography scan was normal with no indications of mesenteric ischemia.  

The RO received the Veteran's current claim for an increased rating in March 2006.  In an accompanying statement, the Veteran noted that he continued to experience stomach pain followed by diarrhea and constipation with bleeding hemorrhoids.  He noted that he also experienced dizziness and vomiting during heavy work.    

The May 2006 VA examiner reviewed the claims file and summarized the history of the Veteran's gastrointestinal symptoms and treatment since 2002.  The Veteran continued to report daily knife-like abdominal pain followed by multiple episodes of diarrhea over a four-hour period.  The Veteran reported nausea and vomiting only on over-exertion.   He indicated that he used over-the-counter medication and a restricted diet to control gas and treat irritated hemorrhoids.   The Veteran did not report episodes of recurrent melena or bleeding hemorrhoids.  The examiner noted that the Veteran was not malnourished, but was instead overweight.  The abdomen was non-tender with quiet bowel sounds.  There was some redundant hemorrhoidal tissue that was not thrombosed and a small non-tender internal hemorrhoid.  A hemoccult test was normal.  The physician diagnosed the Veteran with irritable bowel disease and non-thrombosed hemorrhoids.  

The May 2008 VA examiner reviewed the claims file and performed a physical examination.  The Veteran indicated that he did not have any current nausea or vomiting, but reported having crampy abdominal pain followed by diarrhea.  The latter episodes were more frequent in times of stress.  The Veteran did not report symptoms of reflux.  The examiner noted that the Veteran remained overweight with no indications of malnourishment or anemia.  The abdomen was non-tender with normal bowel sounds.  There was mild redundant, non-thrombosed hemorrhoidal tissue with no bleeding and a normal hemocult test.  The examiner assessed the Veteran as having irritable bowel syndrome.  

Based on the foregoing, the evidence shows that Veteran experiences daily abdominal distress followed by episodes of diarrhea and infrequent constipation.  There is no evidence of malnourishment, bowel bleeding, or pathology to identify lesions or other specific bowel disease.  In addition, the Veteran has not been hospitalized or recommended for any medical or surgical intervention.  The Veteran does report that the symptoms cause weakness and dizziness at work.  However, the Veteran reported episodes of nausea and vomiting only on exertion in 2006 and denied these symptoms in 2008.  Moreover, the medical evidence of record shows that the Veteran's symptoms of weakness and fatigue are also associated with nonservice-connected heart disease.  

The Board has also considered whether an additional compensable rating is warranted for gastritis, hiatal hernia, and hemorrhoids.  The Veteran was diagnosed with these disorders prior to the period covered by this appeal.  

In 2003, the Veteran reported having episodes of dysphagia, the sensation of food stuck in the esophagus, and reflux that interfered with sleep.  There have been no reported episodes of gastric melena since 2001, but an endoscopy did show indications of gastritis, although there were no lesions.  During the pendency of the appeal, the Veteran described having upper gastrointestinal distress only on over-exertion at work in 2006 and no such symptoms in 2008, which may have been after the Veteran's voluntary retirement.  Nevertheless, as the Veteran has been diagnosed with chronic gastritis and does continue to treat the disorder with over-the-counter medication, the Board will resolve all doubt in favor of the Veteran and grant a separate 10 percent rating for chronic gastritis under Diagnostic Code 7307.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, a higher rating is not warranted under that diagnostic code because there is no evidence of multiple small eroded stomach or duodenal ulcerations or gastric bleeding.  

Regarding the hiatal hernia, the Board notes that a small hernia was first identified in 1982.  The Veteran reported symptoms of reflux and swallowing discomfort in 2003.  No symptoms were reported during the examinations in the period covered by this appeal.  Examiners have not recommended medical intervention other than the use of over-the-counter anti-acid medications.  During the appeal period, the Veteran did not report episodes of regurgitation or substernal pain that was not otherwise attributed to his cardiac disorder.  There was no evidence of anemia, malnourishment, or considerable impairment of health associated with the hernia.  Therefore, as fewer than two of the symptoms associated with a hiatal hernia are present during the appeal period, the Board concludes that a separate or higher rating is not warranted. See 38 C.F.R. § 4.114, Diagnostic Code7346.

Regarding the hemorrhoids, the Board also concludes that a compensable rating is not warranted.  The VA examiner noted in both 2006 and 2008 that there was some redundant tissue, and the Veteran has indicated that he treats hemorrhoid irritability with over-the-counter preparations.  However, the tissue is not large, thrombosed, or bleeding.  Clinicians noted no anemia and have not recommended surgical intervention.  Therefore, a compensable rating is not warranted. See 38 C.F.R. § 4.114, Diagnostic Code 7336.

In summary, the Veteran is receipt of the maximum schedular evaluation available for irritable colon syndrome.  The Board has concluded that a separate 10 percent disability evaluation is warranted for gastritis, but has determined that a higher or separate evaluation is not warranted for enteritis, diverticulitis, ulcerative colitis, a hiatal hernia, and hemorrhoids.  

The Board notes that while the Veteran has indicated that he retired and made a claim for the highest rating possible, he has not submitted evidence of unemployability or claimed to be unemployable since that time.  In fact, the Veteran has stated that he is seeking training for sedentary employment, which would reduce the stress he experiences from physical labor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


III.  Conclusion 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected adjustment disorder, spastic colon, and gastritis are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected adjustment disorder, spastic colon, and gastritis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 30 percent for adjustment disorder for the period from October 3, 2005, to May 1, 2008, is denied.  

An initial evaluation in excess of 50 for adjustment disorder on or after May 1, 2008, is denied. 

An evaluation in excess of 30 percent for spastic colon is denied. 

An evaluation of 10 percent, but not greater, for gastritis is granted, subject to the legal criteria governing the payment of monetary benefits.


REMAND

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.


Hypertension and a Cardiovascular Disorder 

During his November 1975 enlistment physical examination, the Veteran reported having a history of heart trouble.  The examiner noted that the Veteran had a childhood functional murmur that was not disqualifying for service.  While hospitalized in June 1976 for gastrointestinal symptoms, the attending physician noted tachycardia with a Grade II/VI systolic ejection murmur.  There was no follow-up examination or treatment.  During active service from 1975 to 1980, the Veteran's blood pressure was documented on at least eight occasions.  The highest measurements were 140 mmHg systolic pressure and 90 mmHg diastolic pressure, but he was not diagnosed with hypertension.  During his February 1980 discharge physical examination, the Veteran denied a having a medical history of heart trouble or high blood pressure, and the examiner noted no heart or vascular system abnormalities.  

The Veteran served in the United States Air Force Reserve from 1981 to 1997.   Treatment records and examinations from that time show that the Veteran was fit for duty.  Electrocardiograms in 1985, 1989, and 1993 were normal.  The Veteran was treated on one occasion in 1996 for heat stroke with high blood diastolic pressure noted during such treatment.  In physical examinations in 1981, 1982, 1985, 1989, and 1993, the Veteran denied having any history of hypertension or heart trouble, and the examiners noted no cardiovascular abnormalities.  The Veteran retired from Reserve service in 1997.  

Private treatment records show that the Veteran later underwent coronary bypass surgery in 1999 and a stent insertion in 2001.  In letters dated in January 2002 and July 2008, the Veteran's cardiologist noted diagnoses of hypertension, hypertensive cardiovascular disease, and coronary artery disease.  In several letters and statements, the Veteran also reported persistent shortness of breath, dizziness, and headache on exertion at work.  The Veteran contends that his current hypertension first manifested in service, as demonstrated by measurements of 140mmHg systolic and 90 mmHg diastolic blood pressure in service, and asserts that his current heart disease first manifested as tachycardia and a systolic ejection murmur.  

The Veteran underwent VA cardiovascular examinations in March 2006 and May 2006.  Both examining physicians acknowledged the post-service surgery and treatment starting in 1999 and diagnosed him with hypertension and coronary artery disease.  One examiner noted that abnormal tachycardia was not likely present in service and that tachycardia was not a post-service symptom.  The examiner referred to an electrocardiogram that showed a structurally normal heart.  However, neither examiner offered an opinion as to whether the blood pressure readings in service were a manifestation of chronic hypertension that persisted after service to 2001 or whether the post-service coronary artery disease was related to a systolic heart murmur noted at entry into service and in 1976.  Accordingly, an additional review of the service medical history and opinion are necessary to decide the claim. 38 C.F.R. § 3.159 (2010). 


Right Ear Hearing Loss

The Veteran's service personnel records that he served as a carpenter with exposure to noise from power tools.  The Veteran continued that occupation during his service in the United States Air Force Reserve, which included yearly active duty for training.  In a February 1980 active duty discharge examination, an audiogram showed normal hearing, except at 6000 Hertz in the right ear.  All Reserve audiograms obtained in periodic physical examinations through 1993 showed mild high frequency hearing loss at 4000 to 6000 Hertz.  

In December 2004, a VA audiologist performed an audiometric evaluation and concluded that left ear hearing was normal and that the right ear was normal, except for moderate hearing loss at 4000 to 6000 Hertz only.  The audiologist noted that speech discrimination scores were 100 percent bilaterally, but the full results of the test, including the thresholds at all frequencies were not provided in the report.  The Board notes that a threshold of 40 decibels or greater at one frequency would meet the VA standards for a current diagnosis of hearing loss. 38 C.F.R. § 3.385.  

In addition, the Board notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Nevertheless, the evidence of record does not include a medical opinion based on the evidence of record addressing whether the Veteran has right ear hearing loss that is related to his military service.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any right ear hearing loss that may be present.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension and cardiovascular disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should specifically note the Veteran's history of a systolic heart murmur and blood pressure readings documented in service.  

The examiner should identify all current diagnoses of cardiovascular disorders, including hypertension.  For each disorder identified, the examiner should state whether the disorder manifested in service or within one year thereafter.  The examiner should also opine as to whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he served as a carpenter and that he is competent to attest to factual matters of which he had first- hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran has right ear hearing loss that is causally or etiologically related to his military service (active duty, active duty for training, and inactive duty for training), including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


